Argued September 28, 1936.
The present appeal is from an order of the County Court awarding the custody of Robert Opfermann, a minor child of Francis Opfermann and Thelma Opfermann, his wife, to the father. The County Court had acquired jurisdiction in proceedings relating to the child's maintenance: Act of March 19, 1915, P.L. 5, as amended by Act of May 23, 1923, P.L. 324.
We have carefully considered the testimony taken in the court below, as we are required to do by the Act of July 11, 1917, P.L. 817, in appeals involving the custody of children, and we agree with that court that it will be for the best interest and welfare of the child that he be placed in the custody of his father.
No good purpose would be served by reciting the evidence supporting this conclusion. It is referred to by the learned President Judge of the Court below in his opinion. It is enough to say that the present associations, surroundings and environment of the mother are not, in our opinion, conducive to the child's welfare and best interest.
The order of the court below is affirmed at the costs of the appellant. *Page 35